DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 20190325660 A1), in view of Guerriero et al. (US 20200209955 A1).

Regarding Claim 1, Schmirler discloses A system (ABS reciting “An industrial visualization system”), comprising: 
a device (Fig. 2, a wearable appliance 206) configured to display computer-generated content overlaid on a view of a physical environment (¶55 reciting “the system can generate and deliver augmented or virtual reality presentations to the user's wearable appliance 206”. Further, ¶56 reciting “The VR/AR presentation system can then generate augmented reality or virtual reality presentations and deliver these presentations to the user's wearable appliance; e.g., as graphical or text-based indicators overlaid on the user's field of view, such that each indicator is positioned near the machine or device to which the indicator pertains.”); and 
a companion device (¶56 reciting “The VR/AR presentation system can then generate augmented reality or virtual reality presentations and deliver these presentations to the user's wearable appliance; e.g., as graphical or text-based indicators overlaid on the user's field of view, such that each indicator is positioned near the machine or device to which the indicator pertains.”, where the machine or device to which the indicator pertains corresponds to a companion device.), comprising: 
a unique identifier that is obtainable by the device (¶118 reciting “the wearable appliance 206 identifies an industrial device, machine, automation system, or control panel by scanning a quick response (QR) code 1306 associated with the industrial device or system to be viewed. The wearable appliance 206 then wirelessly sends the device or system identifier obtained from the QR code 1306 to VR/AR presentation system 302.”), wherein the device is configured to: 
display an indicator of stored content overlaid on the view of the physical environment; (¶56 reciting “The VR/AR presentation system can then generate augmented reality or virtual reality presentations and deliver these presentations to the user's wearable appliance; e.g., as graphical or text-based indicators overlaid on the user's field of view, such that each indicator is positioned near the machine or device to which the indicator pertains.”)
detect the companion device in the physical environment; (¶56 reciting “The VR/AR presentation system can then generate augmented reality or virtual reality presentations and deliver these presentations to the user's wearable appliance; e.g., as graphical or text-based indicators overlaid on the user's field of view, such that each indicator is positioned near the machine or device to which the indicator pertains.”)
However, Schmirler does not explicitly disclose the companion device comprising a portable body; and responsive to a user request corresponding to the displayed indicator, associate the unique identifier of the companion device with information associated with the stored content.
Guerriero teaches “A system comprising a display provided with zones, a token, a proximity sensor for detecting the proximity of a token to one zone and a processor to register in a memory an association upon the detection of the proximity of the token to the zone. ” (ABS). As shown in Fig. 3, the system comprises a companion device 204. ¶14 recites “the operation depends further on a gesture made by the user hand holding the token”, thus token 204 has a portable body. Further, Guerriero teaches to associate a set of data comprising the data of which a representation is made on the zone when 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Schmirler) to have a companion device having a portable body, and associate the token ID with displayed content upon a user’s request (bringing the token to be near the zone) (taught by Guerriero). The suggestions/motivations would have been for “an alternative tangible human-computer interface which is simpler to use and offers more flexibility in terms of possible functionalities.” (¶9), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Schmirler in view of Guerriero discloses The system of claim 1, wherein the user request comprises a placement of the companion device at a location associated with the displayed indicator of the stored content, or a movement of the displayed indicator of the stored content to or toward a location of the companion device.(Guerriero, Fig. 3 showing some zones that read on displayed indicator of the stored content. ¶11 teaches bringing a token to the proximity to a zone as a user’s request to trigger the association, and reciting “a processor programmed to register in the memory an association upon the detection of the 

Regarding Claim 5, Schmirler in view of Guerriero discloses The system of claim 1, wherein the device is configured to obtain the unique identifier by capturing an image of the portable body of the companion device or by receiving a wireless communication from the companion device. (Guerriero, ¶31 teaching obtain the unique identifier, and reciting “ a proximity sensor for detecting the proximity of a token to one of the zones of the display and also, in various instances, for detecting the ID of the token”. ¶36 reciting “The token is a simple object which can contain an identification (ID) through which it can be identified. The ID can be unique to a token in a particular system or can be common to two or more tokens. The ID can be of various kind of technologies and has the property of being detectable and identifiable. Therefore, the ID can be an RFID code, bar code, QR-code. The ID can also be the particular shape, form, color or texture of the token. The ID can be based on the physical property of the object, such as its response to particular electromagnetic field. ” In addition, ¶43 reciting “The proximity sensor can be of various kinds. It can be a camera or a network of camera, RFID sensor, bar-code or QR-code reader.” ¶46 reciting “The proximity can also be detected by any other means. For instance, the token can emit an electromagnetic field (Bluetooth, Z wave, light source, etc.). A 

Regarding Claim 6, Schmirler in view of Guerriero discloses The system of claim 1, wherein the device is configured to associate the companion device with the stored content by storing the unique identifier of the companion device at the device in association with the stored content. (Guerriero, ¶31 reciting “ a processor programmed to register in the memory an association upon the detection of the proximity of the token to the zone, the association being logged as a set of data comprising the ID of the token, if any, the data of which a representation is made at the moment of the detection on the zone of the display in the proximity of which the token has been brought, and their corresponding metadata.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 7, Schmirler in view of Guerriero discloses The system of claim 1, wherein the stored content is stored at the device or at a remote device. (Schmirler, ¶81 reciting “This collected plant data 610 can be stored in memory associated with the VR/AR presentation system 302 (e.g., memory 322)”)

Regarding Claim 8, Schmirler in view of Guerriero discloses The system of claim 7, wherein the device is further configured to cause the stored content to be transmitted to the companion device, and wherein the companion device is configured to store the stored content at the companion device. (Guerriero,  ¶40 reciting “The token may have a display that displays the displayed data that has been associated with the token, i.e. the data displayed on the zone of the display that has been approached by the token.” Further, ¶41 reciting “the token can be provided with a memory and a sensor, such as QR-code sensor, RFID sensor . . . and wireless communication means such that when it is associated with a zone, the processor performs an operation based on the data in the memory of the token.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 9, Schmirler in view of Guerriero discloses The system of claim 7, wherein the device is further configured to provide a key for the stored content to the companion device. (Guerriero, ¶36 reciting “The token can be provided with safety measures such as fingerprint reader to ensure that only its intended authorized user can perform operations with it.” Although Guerriero does not explicitly disclose a key for data safety, a key is merely a normal design option which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 10, Schmirler in view of Guerriero discloses The system of claim 1, wherein the device is configured to persistently associate the stored content with the unique identifier of the companion device after the companion device is removed from a field of view of the device. (Guerriero, ¶48-49 teaching the 

Regarding Claim 11, Schmirler in view of Guerriero discloses The system of claim 10, wherein the device is further configured to detect the companion device at a new location in the physical environment, and display the indicator of the stored content overlaid on the view of the physical environment at the new location. (Guerriero, ¶48-49 teaching the association is stored in a log file. ¶88 reciting “The processor 8 communicates with a memory 10 to update a log file 12 when an association occurs, i.e. when the proximity sensor detects that the token 4 is in the vicinity of a zone 2.1.”. Further, Fig. 6, ¶117-118 teaching the log file is updated only when an association with the token ID triggers. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 12, Schmirler in view of Guerriero discloses The system of claim 1, wherein the companion device is further configured to provide access to the stored content by an additional device separate from the companion device and the device, when the companion device is in proximity to the additional device. (Guerriero, ¶100 reciting “An association can be detected between the token 204 and such objects and a further association on the second display 203 can report properties of this object on the second display 203.” Further, ¶64 reciting “The 104 to a zone 103.1 of the second display 103 can be registered in the log file 112.” In addition, ¶98 reciting “The second display 203 can be a regular white board or electronic whiteboard. Data can be transferred from one of the display 202, 203 to the other one.”)

Regarding Claim 13, Schmirler in view of Guerriero discloses A method (Schmirler, ¶5 reciting “a method”), comprising: 
displaying, with a device, an indicator of content overlaid on a view of a physical environment; (Schmirler, ¶55 reciting “the system can generate and deliver augmented or virtual reality presentations to the user's wearable appliance 206”. Further, ¶56 reciting “The VR/AR presentation system can then generate augmented reality or virtual reality presentations and deliver these presentations to the user's wearable appliance; e.g., as graphical or text-based indicators overlaid on the user's field of view, such that each indicator is positioned near the machine or device to which the indicator pertains.”)
obtaining, with the device, an identifier of a companion device in the physical environment; (Schmirler, ¶118 reciting “the wearable appliance 206 identifies an industrial device, machine, automation system, or control panel by scanning a quick 1306 associated with the industrial device or system to be viewed. The wearable appliance 206 then wirelessly sends the device or system identifier obtained from the QR code 1306 to VR/AR presentation system 302.”) and 
responsive to a user request, associating the identifier of the companion device with information associated with the content. (Guerriero teaches “A system comprising a display provided with zones, a token, a proximity sensor for detecting the proximity of a token to one zone and a processor to register in a memory an association upon the detection of the proximity of the token to the zone. ” (ABS). Further, Guerriero teaches to associate a set of data comprising the data of which a representation is made on the zone when the token is brought to the proximity of the zone. Furthermore, ¶47 recites “An association is an event that happens when the proximity sensor detects that the criterion of proximity is reached for a token with respect to a zone.” ¶48 teaches the association triggers the storage of a piece of information containing the ID of the token (i.e. the companion device) and the displayed data (the stored content). In addition, ¶36 teaches “The ID can be unique to a token in a particular system”. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 14, Schmirler in view of Guerriero discloses The method of claim 13, further comprising determining, with the device, a location of the companion device in the physical environment (Guerriero, ¶28 reciting “ The geographical localisation can be the coordinates (X, Y, Z) with respect to a spatial origin of the center of gravity of the zone, of the middle point between the center of gravity of the token and the center of gravity of the zone at the moment of the detection of the , wherein displaying the indicator of the content overlaid on the view of the physical environment comprises displaying the indicator of the content overlaid on another location in the physical environment, and wherein the user request comprises a change, by a user, in the location of the companion device or the other location of the indicator. (Guerriero, ¶48-49 teaching the association is stored in a log file. ¶88 reciting “The processor 8 communicates with a memory 10 to update a log file 12 when an association occurs, i.e. when the proximity sensor detects that the token 4 is in the vicinity of a zone 2.1.” Further, Fig. 6, ¶117-118 teaching the log file is updated only when an association with the token ID triggers. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 15, Schmirler in view of Guerriero discloses The method of claim 13, wherein associating the identifier of the companion device with the information associated with the content comprises storing the identifier of the companion device and the information associated with the content at a remote server that is separate from the companion device and the device. (Storing data (e.g. the log file) at a remote server is considered to be common general knowledge. Therefore, 9.	The features of claim 15 appear to be mere design choices and a question of an obvious and consequently non-inventive selection among a number of known possibilities, depending on the circumstances.)

Regarding Claim 16, Schmirler in view of Guerriero discloses A companion device for an extended reality system (Schmirler, ¶56 reciting “The VR/AR presentation system can then generate augmented reality or virtual reality presentations and deliver these presentations to the user's wearable appliance; e.g., as graphical or text-based indicators overlaid on the user's field of view, such that each indicator is positioned near the machine or device to which the indicator pertains.”, where the machine or device to which the indicator pertains corresponds to a companion device.), the companion device comprising: 
a portable body; (Guerriero, As shown in Fig. 3, the system comprises a companion device 204. ¶14 recites “the operation depends further on a gesture made by the user hand holding the token”, thus token 204 has a portable body.)
communications circuitry disposed within the portable body; (Guerriero,  ¶41 reciting “the token can be provided with a memory and a sensor, such as QR-code sensor, RFID sensor . . . and wireless communication means such that when it is associated with a zone, the processor performs an operation based on the data in the memory of the token.”) and 
processing circuitry configured to associate the companion device with content displayed at another device of the extended reality system, responsive to information received from the other device via the communications circuitry based at least in part on a location of the companion device in a physical environment of the companion device and the other device. (Guerriero, ¶36 reciting “Although the token aims at being a simple object, it can be provided with a display and a button to interact with a menu when the choice is offered between more than one 

Regarding Claim 17, Schmirler in view of Guerriero discloses The companion device of claim 16, further comprising memory configured to store an identifier of the companion device, wherein the processing circuitry is configured to associate the companion device with the content by: 
receiving, via the communications circuitry, a key configured to provide access to the content; and 
storing the key in the memory.
(Guerriero, ¶48 teaching saving the displayed data (the content) when the association event happens, and reciting “The association event triggers the storage of a piece of information. The piece of information can contain the ID of the token, if any, and the displayed data.” In addition, ¶40 teaching the displayed data may not be transferred and saved in the token itself, and reciting “Such a token does not 

Regarding Claim 18, Schmirler in view of Guerriero discloses The companion device of claim 16, wherein the content comprises at least one of a file stored at the other device, a state of an application at the other device, or information for performing a function of the other device. (Guerriero, ¶100 reciting “An association can be detected between the token 204 and such objects and a further association on the second display 203 can report properties of this object on the second display 203.” 104 to a zone 103.1 of the second display 103 can be registered in the log file 112.” In addition, ¶98 reciting “The second display 203 can be a regular white board or electronic whiteboard. Data can be transferred from one of the display 202, 203 to the other one.”)

Regarding Claim 19, Schmirler in view of Guerriero discloses The companion device of claim 16, further comprising a display mounted to the companion device, the display configured to display an indicator of the content associated with the companion device after the content is associated with the companion device. (Guerriero, ¶40 reciting “The token may have a display that displays the displayed data that has been associated with the token, i.e. the data displayed on the zone of the display that has been approached by the token. . . . may only contain a display which shows a graphic representation of the displayed data.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Claims 3-4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 20190325660 A1), in view of Guerriero et al. (US 20200209955 A1), and further in view of Mott et al. (US 20170053451 A1).

Regarding Claim 3, Schmirler in view of Guerriero discloses The system of claim 1.
However, Schmirler in view of Guerriero does not explicitly disclose wherein the companion device further comprises an electronic ink display mounted to the portable body.
Electronic ink display is well known in the art. Choose an electronic ink display is merely a normal design option which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed. In addition, Mott teaches “ methods and systems for users and business owners to share content and/or links to visual elements of a place at a physical location, and, in response to a user device pointing at a tagged place, causing the content and/or links to the visual elements of the place to be presented on the user device.” (ABS). Further, Mott recites “The device typically will include some type of display element 706, such as a touch screen, electronic ink (e-ink), organic light emitting diode (OLED) or liquid crystal display (LCD)” (¶60).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Schmirler in view of Guerriero) to choose an electronic ink display for the displaying information (taught by Mott). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 4, Schmirler in view of Guerriero and Mott discloses The system of claim 3, wherein the companion device further comprises a processor configured to operate the electronic ink display to display another indicator of the stored content associated with the unique identifier. (Guerriero, ¶40 reciting “”Such a token does not necessarily contain the displayed data, but may only contain a display which shows a graphic representation of the displayed data. For instance, if the displayed data is a file in the browser, the display of the token can show the icon or the name of the file.” The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 20, Schmirler in view of Guerriero discloses The companion device of claim 19, wherein the display comprises an electronic ink display. (see Claim 3 rejections for detailed analysis.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611